Citation Nr: 0910852	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to exposure to an herbicidal agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The evidence of record demonstrates that a lung disorder is 
not related to the appellant's active service, to include as 
due to exposure an herbicidal agent.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of apply to all five elements of a service connection claim, 
including: (1) veteran status; (2) existence of a disability; 
(3) a connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Further, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in August 2005, advised the appellant of 
the foregoing elements of the notice requirements.  See 
Quartuccio at 187; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The appellant was not provided with timely notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  
Dingess/Hartman, 19 Vet. App. at 486.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Id.

The duty to assist the appellant has also been satisfied in 
this case.  The RO obtained the appellant's service treatment 
records and his identified VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
a medical examination is not required as there is no evidence 
of record indicating a lung disorder was related to his 
active service.  38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, service connection may be granted if a disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the appellant was 
not exposed to any such agent during that service."  38 
U.S.C.A. § 1116(f).

Regulations provide that if the appellant was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from 
December 1966 to December 1970.  Herein, the appellant is 
seeking service connection for a lung disorder, to include as 
due to exposure to an herbicidal agent.  

According to he appellant's service personnel records, he 
served in the Republic of Vietnam between October 1968 and 
March 1970.  As such, the appellant is presumed by the Board 
to have been exposed to an herbicidal agent.  38 U.S.C.A. § 
1116(f).  With that said, however, the Board finds that while 
the appellant is seeking service connection for a lung 
disorder, the evidence of record did not include a diagnosis 
of a condition subject to presumptive service connection.  38 
C.F.R. § 3.309(e).  Thus, the Board finds that service 
connection for a lung disorder on a presumptive basis is 
denied as a matter of law.  Despite this finding, however, 
when a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

A longitudinal review of the appellant's service treatment 
records, including his December 1970 separation examination, 
failed to reveal complaints of or treatment for a lung 
disorder.


In August 1976, the appellant was admitted to Saint 
Elizabeth's Hospital after coughing up blood; the preliminary 
diagnosis was possible pneumonitis.  Radiological examination 
revealed infiltrate in the upper portion of the appellant's 
left lung.  Also on the left, there was an area of increased 
markings in the upper lung with a suggestion of a small 
nodular component in its superior aspect.  The appearance was 
deemed most consistent with scarring from prior inflammatory 
disease; however, active disease could not be ruled out 
absent comparison films.  Radiological examination of the 
appellant's upper gastrointestinal area revealed no evidence 
of organic disease in the esophagus, stomach, duodenum, or 
visualized small intestine.  As noted in the resulting 
radiological report, the appellant denied serious chest 
trouble in the past and stated that his father died from lung 
cancer.  Moreover, the appellant stated that he smoked 
cigarettes for the past 15 years.  The diagnosis was 
pneumonia and hemoptysis.

A second battery of radiographic testing echoed the presence 
of fibronodular infiltrate or scarring in the appellant's 
upper left lobe, unchanged since the first examination.  The 
bronchovascular markings in the left upper lobe appeared to 
be stretched, suggestive of bullae in the area.  The 
diagnosis was questionable pneumonitis in the left upper 
lobe.

The appellant also underwent a bronchoscopy, which revealed 
acute inflammatory changes of the larynx and tracheobronchial 
tree.  The upper left lobe of the appellant's lungs was 
cannulated, irrigated, and bronchial washings were taken.  No 
definite endobronchial lesions were seen, but a moderate 
amount of secretions were removed.  The bronchial washings 
were negative for acid fast bodies and cancer cells.

Microscopic examination of fluid from the appellant's lungs 
showed aggregates of brown pigment bearing macrophages mixed 
with neutropils, some lymphocytes, and a considerable amount 
of proteinaceous debris.  Examination of the Millipore filter 
preparation showed neutrophils and histiocytic cells, as well 
as normal appearing respiratory epithelial cells.  Some 
erythrocytes were present, but no malignant cells were noted.  
The appellant was discharged from the hospital with a final 
diagnosis of unresolved pneumonia.

In May 2005, the appellant went to the emergency room at 
Saint Luke's Northland Hospital after two days of coughing up 
blood.  Upon entry, the appellant denied fever, chills, and 
chest pain, but did report chest congestion, mild dyspnea, 
wheezing, and productive coughing.  The preliminary diagnosis 
was bronchitis, and he was given a prescription for an 
antibiotic.  

Radiological examination and computerized axial tomography 
scans of the appellant's chest suggested scarring and chronic 
obstructive pulmonary disease (COPD).  The appellant reported 
that, 30 years ago, he received treatment for hemoptysis at 
Saint Elizabeth's Hospital.  At that time, he was prescribed 
a 30-day course of treatment, which resolved the hemoptysis.  
The appellant further reported a history of smoking and that 
he was then smoking 11/2 packs per day.  He also reported that 
his father had died from lung cancer at the age of 47.  The 
appellant stated that he was feeling "quite well" until he 
began coughing up blood and denied any known tuberculosis 
exposure.  The appellant further denied previous chronic 
medical conditions.

Upon physical examination, rhonchi and mild wheezes were 
present in all lung fields.  Breath sounds were mildly 
diminished throughout.  The diagnoses were hemoptysis of 
unknown origin, probably bronchitis syndrome, probable 
underlying COPD related to history of tobacco abuse, and mild 
atelectasis.  The appellant was discharged, but returned the 
next day for further care.  

When the appellant returned to the hospital he denied 
shortness of breath, fever, and weight loss, but reported a 
slight burning sensation in his left chest that was "very 
minor."   He woke up that morning "with a mouthful of 
blood" and decided to return to the hospital.  He also 
reported feeling a little weak, but was otherwise okay.  The 
appellant stated that he had been taking 800 milligrams of 
ibuprofen three times each day for the previous two weeks.  

Further radiological examination revealed pulmonary 
vasculature within normal limits and scarring in the left 
upper lobe, laterally.  There were no confluent infiltrates 
or effusions.  A fiberoptic bronchoscopy found dark, old 
blood throughout the entire lower airway, much more 
concentrated in the left upper lobe region.  There were no 
endobronchial abnormalities and no extrinsic compression.  It 
appeared as though the blood was coming from the left upper 
lobe region.  A pulmonary function test found moderate 
reduction in diffusion capacity when corrected for alveolar 
volume.  Some minimal hyperinflation changes were noted by 
lung volume measurements, suggesting slight COPD.

Based on all the tests and examinations administered in May 
2005, the diagnoses were hemoptysis, resolved, which was 
probably related to pneumonitis, pneumonia syndrome, tobacco 
abuse, and high dose ibuprofen therapy.

Shortly after the appellant was discharged from the hospital, 
he reported that he had not re-experienced hemoptysis, denied 
respiratory symptoms, and claimed that he was working full-
time without difficulty.  In a June 2005 follow-up 
examination, the appellant denied pulmonary symptoms, except 
for an occasional cough, and reported no infectious symptoms 
or hemoptysis.  A physical examination revealed adequate 
breath sounds, bilaterally, and lungs clear to auscultation.  
Repeat radiographic testing demonstrated no significant 
change since the last x-rays were taken.  The diagnosis was 
"recent hemoptysis and pneumonia - resolved" and 
"stable[,] mild scarring in the left upper lobe, lateral 
lung field region."

Based on a review of the evidence of record, the Board finds 
that service connection for a lung disorder is not warranted.  

Preliminarily, there are no medical records of evidence 
between August 1976 and May 2005 demonstrating complaints of 
or treatment for a lung disorder.  This lengthy period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology of a chronic 
disorder, and it weighs heavily against the claim herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back disorder).

The appellant submitted competent medical evidence that he 
received treatment for a lung disorder in August 1976 and in 
May and June 2005.  However, these records did not include an 
etiological opinion relating any lung disorder to his active 
service.  See Hickson, 12 Vet. App. at 253; see also Pond v. 
West, 12 Vet App. at 346.

The appellant's statements can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of 
the evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, the appellant's statements 
are not competent evidence to establish a causal relationship 
between any current lung disorder and his active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of competent medical evidence that any current 
lung disorder is related to his active service, the 
preponderance of the evidence is against the appellant's 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lung disorder, to include as due to 
exposure to an herbicidal agent, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


